Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s payment and submission filed 12/10/2020, has been received and entered into the present application.  Accordingly, prosecution has been reopened.
	Applicant’s amendment filed 12/10/2020 has been received and entered into the present application.
	The declaration of Saul J. Karpen filed 12/10/2020 has been received and considered herein.
Applicant is reminded of the species of compound, 1-dioxo-3,3-dibutyl-5-phenyl-7-methylthio-8-(N-{(R)-alpha-[N-((S)-1-carboxypropyl)carbamoyl]-4-hydroxybenzyl]carbamoylmethoxy)-2,3,4,5-tetrahydro-1,2,5-benzothiadiazepine:

    PNG
    media_image1.png
    226
    394
    media_image1.png
    Greyscale

in the reply filed on 1/31/2017.
	Applicant’s arguments 12/10/2020 have been fully considered.  Rejections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections being applied to the instant application.

Status of Claims 
Claims 34-51 are currently under examination and the subject matter of the present Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 34 and 36-37 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Starke et al. (WO 03/022285; submitted in IDS).
Starke et al. teach a method of producing an IBAT inhibitory effect with oral administration of an effective amount of the elected IBAT inhibitor (Example 1, pages 35-37).
In order to prevent one must necessarily administer before the presence of disease and therefore the administration of the elected compound in a subject could then lead to the prevention of hepatoma in a subject.
Regarding a decrease in the level of serum bile acid or fecal bile acid, do not appear to result in a manipulative difference because the claimed effect would have necessarily occurred with the administration of the elected compound to a subject.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a . 

Priority
This application repeats a substantial portion of prior Application Nos:

    PNG
    media_image2.png
    77
    359
    media_image2.png
    Greyscale

However, the instant application adds and claims additional disclosure not presented in the prior applications (see below).  Since this application names an inventor or inventors named in the prior application, it may constitute a continuation-in-part of the prior application.  Should applicant desire to obtain the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-36, 41-42 and 47-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains This is a new matter rejection.
Both the disclosure of the parent application and the instant specification fails to lend support for the following limitations:
(i) “[a] method for preventing hepatoma in a subject… wherein the subject has a condition selected from the group consisting of: a cholestatic liver disease, liver fibrosis, non-alcoholic fatty liver disease (NAFLD) and non-alcoholic steateohepatitis (claims 34-35).  There does not appear to be disclosure drawn to preventing the development of hepatoma in a subject already diagnosed with cholestatic liver disease, liver fibrosis, non-alcoholic fatty acid liver disease (NAFLD) and non-alcoholic steatohepatitis (NASH);
(ii) “wherein the fecal bile acids in the product is increased following administration of an IBAT inhibitor (claims 38, 44 and 50).  The disclosure as originally filed does not appear to lend support for the measurement of fecal bile acids;
(iii) “[a] method for reducing the progression of hepatoma in a subject… wherein the subject has a condition selected from the group consisting of: a cholestatic liver disease, liver fibrosis, non-alcoholic fatty liver disease (NAFLD) and non-alcoholic steateohepatitis (claims 40-41).  There does not appear to be disclosure drawn to reducing the progression of hepatoma in a subject already diagnosed with cholestatic liver disease, liver fibrosis, non-alcoholic fatty acid liver disease (NAFLD) and non-alcoholic steatohepatitis (NASH);
(iv) “[a] method for treating hepatoma in a subject…wherein the subject has a condition selected from the group consisting of: a cholestatic liver disease, liver fibrosis, non-alcoholic fatty liver disease (NAFLD) and non-alcoholic steateohepatitis (claims 46-47).  There does not appear to be disclosure drawn to the treatment of hepatoma in a subject already diagnosed with cholestatic liver disease, liver fibrosis, non-alcoholic fatty acid liver disease (NAFLD) and non-alcoholic steatohepatitis (NASH).
While it is recognized that adequate written description of a limitation is not required to be stated in haec verba in the specification or claims as originally filed, adequate written support for all claim 
MPEP §2163 states, “The courts have described the essential question to be addressed in a description requirement issue in a variety of ways.  An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.”  In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).  Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  The test of sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.”  Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983))…Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.  See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).”
Accordingly, claims 35-36, 41-42 and 47-48 are considered to lack sufficient written description and are properly rejected under 35 U.S.C. 112(a).
Response to Applicant’s Remarks
Applicant alleges the “Examiner has recognized that Applicant’s specification ‘teaches prophylaxis or treatment of hepatoma…’ in the Office Action of September 25, 2019.”  Applicant appears to have misconstrued the basis of the new matter rejection.  There does not appear to be disclosure drawn to the treatment of hepatoma, or prevention of hepatoma, or reducing the progression of hepatoma in a subject already diagnosed with cholestatic liver disease, liver fibrosis, non-alcoholic fatty acid liver disease (NAFLD) and non-alcoholic steatohepatitis (NASH).  It is emphasized that a description which  Ariad v. Eli Lilly, 598 F3d 1336, 94 USPQ2d 1161, citing Lockwood v. Am. Airlines).
Applicant alleges that Example 15 of the specification demonstrates “that in mice, less bile acid was detected in the gall bladder-intestine and more in the feces after administration of the IBAT inhibitor of Example 5.”  Claims 38, 44 and 50 depend from claims are drawn to the prevention, reduction of progression or treating hepatoma in a subject.  The specification as filed fails to lend support that this functional effect takes place in the aforementioned subject.
The rejection is maintained for the reasons set forth above and those previously made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting IBAT in a subject with administration of the elected compound, does not reasonably provide enablement for a method of (i) preventing hepatoma in a subject; (ii) reducing the progression of hepatoma and (iii) treating hepatoma …and further wherein the subject, each of these populations, has a condition selected from the group consisting of a cholestatic liver disease, liver fibrosis, non-alcoholic fatty liver disease (NAFLD) and non-alcoholic steatohepatitis (NASH).  The specification does not enable any person skilled in the art use the invention commensurate in scope with these claims.  This is a scope of enablement rejection.
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ 2d 1400 (Fed. Cir.,1988) as to undue experimentation.  The factors include:
1) the nature of the invention;
2) the breadth of the claims;
3) the predictability or unpredictability of the art;
4) the amount of direction or guidance presented;
5) the presence or absence of working examples;
6) the quantity of experimentation necessary;
7) the state of the prior art; and,
8) the relative skill of those skilled in the art.
	The relevant factors are addressed below on the basis of comparison of the disclosure, the claims and the state of the prior art in the assessment of undue experimentation.
The instant specification as originally filed lacks adequate guidance, direction or discussion to apprise the skilled artisan how the claimed may be used to achieve a method of (i) preventing hepatoma in a subject; (ii) reducing the progression of hepatoma and (iii) treating hepatoma … and further wherein the subject, each of these populations, has a condition selected from the group consisting of a cholestatic liver disease, liver fibrosis, non-alcoholic fatty liver disease (NAFLD) and non-alcoholic steatohepatitis (NASH).  The instant specification fails to present any evidence, either in the form of data or scientifically sound reasoning, which would provide such a reasonable expectation that hepatoma may be prevented or treated in a subject and further wherein that subject is diagnosed with an aforementioned condition.
The examples presented in the specification are drawn to the inhibition of IBAT and an in vivo animal model of primary sclerosing cholangitis (PSC) (Example 16).  Applicant is reminded that the instant compound is an IBAT inhibitor and the specification when read as a whole is drawn to the IBAT mechanism.  There does not appear to be an example drawn to the treatment or prevention of hepatoma in a subject.

The instantly elected compound is known in the art as an IBAT inhibitor (Sasahara et al.; EP 1535913).  The specification recites merely one recitation drawn to treatment or prevention of hepatoma and no recitation of treatment or prevention of hepatoma in a patient having a cholestatic condition.  The specification fails to provide any additional guidance.  A review of the state of the art reveals that the most common pharmacologic agents used for treatment of hepatoma are tamoxifen, octeoride, interferon and antiandrogens (Forner et al., Critical Reviews in Oncology/Hematology, 60, 89-98, 2006; page 95; previously cited).  The art does not appear to recognize that inhibition of IBAT is a mechanism of action that is therapeutic for treating or preventing hepatoma in a subject having one of the claimed conditions.
Sanyal et al. (The Oncologist, 2010; 15 (Suppl. 4): 14-22; previously submitted) teaches that “[a] broad range of mechanisms involved in the pathogenesis of HCC have been identified, including telomere dysfunction, activation of oncogenic pathways, abrogation of DNA damage checkpoints, activation of proinflammatory pathways and induction of the oxidative stress response.  However, the exact role of each of these pathways is thought to vary according to the etiologic agent, and significant gaps remain in the data available (page 20, right column).”
 As such, it is clear that the development of hepatoma is multi-factorial.  The art does not appear to recognize that inhibition of one factor, for instance bile acid, would lead to treatment or prevention of hepatoma.   The state of the art does not recognize that hepatomas are prevented or treated with administration of IBAT inhibitors, or bile acid inhibitors generically.  Regarding, prevention, at best Sanyal 
Regarding bile acid concentrations and treatment of disease, Woolbright & Jaeschke (World J. Gastrolenterol, 2012, September 28; 18(36): 4985-4993; submitted in IDS) teach (bridging paragraphs 4987):

    PNG
    media_image3.png
    206
    477
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    92
    472
    media_image4.png
    Greyscale

It is noted that, while the lack of a working embodiment cannot be the sole factor in determining enablement, the absence of substantial evidence commensurate in scope with the breadth of the presently claimed subject matter, in light of the unpredictable nature of the chemical and pharmaceutical arts and the limited direction that Applicant has presented, provides additional weight to the present conclusion of insufficient enablement in consideration of the Wands factors as a whole.
As stated in MPEP §2164.04[R-1], “Doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation."  In the instant case, the information that is missing is a clear correlation between the claimed compound and its efficacy at (i) preventing hepatoma in a subject; (ii) reducing the progression of hepatoma and (iii) treating hepatoma … wherein the subject, each of these populations, has a condition selected from the group consisting of a cholestatic liver disease, liver fibrosis, non-alcoholic fatty liver disease (NAFLD) and non-alcoholic steatohepatitis (NASH), either through its ability to function in such a manner and the amenability of the claimed disease state to treatment using an agent capable of functioning in this manner.  In the absence of this information, the specification fails to provide adequate guidance and/or direction to one of skill in the art at the time of the invention that would have enabled such a person to practice the instantly claimed invention without having to resort to undue experimentation to determine how, in fact, one would achieve the instantly disclosed therapeutic objective(s).
The basis for the present rejection is not simply that experimentation would be required, since it is clear from the state of the prior art and Applicant's disclosure and remarks that experimentation in this particular art is not at all uncommon, but that the experimentation required in order to practice the full scope of the invention would be undue.  Please reference In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976), which states, "The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” (emphasis added)  Accordingly, in the absence of any adequate disclosure, direction or guidance as to how one would go about using the instantly claimed IBAT inhibitor with a reasonable expectation of successfully treating or preventing excessive bile acid dependent hepatoma, it remains that the pharmaceutical, chemical and medical arts are notoriously complex such that methods of use would have been sufficiently unpredictable to warrant the need for undue experimentation to actually practice the full scope of the invention as instantly claimed.
In view of the discussion of each of the preceding seven factors, the level of skill in the art is high and is at least that of a medical doctor or scientist with several years of experience in the art.
As the cited art and discussion of the above factors establish, practicing the claimed method in the manner disclosed by Applicant would not imbue the skilled artisan with a reasonable expectation or ability to make and use the full scope of the invention as instantly claimed, given the disclosure and supporting examples provided in the present specification and the state of the art at the time of the invention.  In order to actually achieve the claimed invention, it is clear from the discussion above that the skilled artisan could not rely upon Applicant's disclosure as required by 35 U.S.C. 112(a), and would have no alternative 
	Response to Applicant’s Remarks
	“Applicant notes that much of the Examiner’s comments are in the reference to a patient having hepatoma and one of the conditions recited in dependent claims 35, 41 and 47.”  This is an erroneous assumption.  The rejection specifically states that “[t]he instant specification fails to present any evidence, either in the form of data or scientifically sound reasoning, which would provide such a reasonable expectation that hepatoma may be prevented or treated in a subject and further wherein that subject is diagnosed with an aforementioned condition” (emphasis added).
	Applicant and Declarant contend that patients with cholestatic liver disease, liver fibrosis, NAFLD or NASH are at a higher risk for developing liver tumors as their disease progresses.  Applicant is reminded that the specification as filed does not lend support for reducing the risk of developing a liver tumor in a patient with progression of cholestatic liver disease, liver fibrosis, NAFLD or NASH.  The references in the Karpen declaration have been considered, however, it remains that the state of the art, as evidenced by Sanyal recited in the basis of the enablement rejection, does not appear to recognize that inhibition of one factor, for instance bile acid, would lead to treatment or prevention of hepatoma.   The state of the art does not recognize that hepatomas are prevented or treated with administration of IBAT inhibitors, or bile acid inhibitors generically.  This too is stated verbatim in the basis of rejection.
Declarant submits several references in support of “a clear correlation between the reduction of bile acids and the prevention of hepatoma in subjects with elevated levels of bile acids.”   As is set forth in the enablement rejection, Sanyal et al. (The Oncologist, 2010; 15 (Suppl. 4): 14-22; previously submitted) teaches that “[a] broad range of mechanisms involved in the pathogenesis of HCC have been identified, including telomere dysfunction, activation of oncogenic pathways, abrogation of DNA damage checkpoints, activation of proinflammatory pathways and induction of the oxidative stress response.  However, the exact role of each of these pathways is thought to vary according to the etiologic agent, and significant gaps remain in the data available (page 20, right column)(emphasis added).”


CONCLUSION
No claim is found to be allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AP


Primary Examiner, Art Unit 1628